NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11548

            IN THE MATTER OF MALGORZATA CHALUPOWSKI.

                        December 1, 2015.


Attorney at Law, Admission to practice, Bar application.
     Supreme Judicial Court, Membership in the bar. Practice,
     Civil, Membership in the bar.

     On May 16, 2008, Malgorzata Chalupowski applied for
admission to the Massachusetts bar. She took and passed the
written bar examination in July, 2008. After reviewing the
disclosures included in her application, the Board of Bar
Examiners (board) requested a meeting to address certain areas
of concern. Chalupowski attended an informal meeting with the
board in November, 2008, after which the board notified her that
it was going to conduct a hearing to determine whether she "is
of good moral character and sufficient acquirements and
qualifications" for admission to the bar. G. L. c. 221, § 37.
See S.J.C. Rule 3:01, § 5.1, as appearing in 411 Mass. 1321
(1992). The board then appointed a special counsel to conduct
an investigation prior to the hearing, which included, among
other things, meeting with Chalupowski, interviewing various
individuals regarding Chalupowski's character and fitness to
practice law, and reviewing numerous documents and other
materials.

     The special counsel submitted a report to the board in
August, 2009, and a formal hearing was held in May, 2010. In
January, 2011, the board issued its report of nonqualification,
concluding that Chalupowski was "lacking in the requisite good
moral character, acquirements and qualifications to warrant
admission to the bar," and directing that her application be
dismissed unless, within sixty days, she sought relief from this
court and a hearing was ordered. See S.J.C. Rule 3:01, § 5.3,
as appearing in 411 Mass. 1321 (1992). Chalupowski timely
appealed to a single justice of this court who, after a hearing,
                                                                   2


ordered that her application for admission to the bar be
dismissed.

     Chalupowski now appeals from the single justice's decision.
We agree with the board, and the single justice, that her
application for admission to the bar should be dismissed.

     1. Background. The board's decision includes thorough and
extensive findings of fact and a well-reasoned discussion of why
Chalupowski is not qualified to be admitted to the bar. The
single justice, in turn, also issued a detailed and well-
reasoned decision. We summarize here only some of the facts
detailed by the board, focusing, in particular, on those facts
relevant to the board's two main concerns -- Chalupowski's lack
of candor with the board and with the courts, and Chalupowski's
inability to conduct herself with respect for and in accordance
with the law.

     a. Lack of candor. In her application for admission to
the bar, Chalupowski disclosed her involvement in protracted
litigation concerning her husband's family as well as several
actions in which she and her husband raised claims of fraud,
conversion, and malpractice against attorneys involved in the
family litigation. She failed, however, to disclose her
involvement in numerous other lawsuits or court proceedings,
including the existence of restraining orders obtained by her
sister-in-law against her; several lawsuits involving her
condominium association, three of which involved her and her
husband's failure to pay association fees; and several landlord-
tenant disputes. She also failed to disclose that she had filed
a complaint with the Massachusetts Commission Against
Discrimination as well as a subsequent related complaint in the
Federal District Court, and made certain misrepresentations
regarding her employment history.

     Before the board, Chalupowski claimed that the omissions
from her application were "inadvertent." The board, however,
discounted this argument, finding it "difficult to believe that
[she] did not understand fully the import of the disclosures, or
lack thereof," and concluding that "the sheer number of non-
disclosures suggest an overall intent to obfuscate and deceive
with respect to [her] personal litigation and dispute history."

     b. Lack of respect for the legal system. As noted,
Chalupowski, along with her husband, initiated several lawsuits
against lawyers, judges, and court-appointed individuals
stemming from the litigation involving her husband's family.
                                                                  3


Chalupowski, in short, views herself as a victim -- she claims
that the lawyers and court personnel conspired to create a "fee-
generation" scheme using "dupe" litigants -- and her response to
court decisions adverse to her and her husband is to blame the
lawyers and other court personnel by claiming that they were
engaged in fraudulent activity. Chalupowski and her husband did
not prevail on any of the claims raised in these lawsuits.
Rather, they were sanctioned in connection with their actions on
more than one occasion, the lawsuits having been deemed
frivolous, including an order from the Probate and Family Court
enjoining them from initiating certain litigation.

     Additionally, at the hearing before the board, Chalupowski
chose to call as witnesses four attorneys who had been involved
in the litigation involving her husband's family and who had
been the targets of the ensuing frivolous litigation commenced
by Chalupowski and her husband. All four of the witnesses spoke
negatively about Chalupowksi, and all four of them recommended
against admitting her to the bar. In a post-hearing submission
to the board, Chalupowski argued that the witnesses were
"adverse" to her and that their statements regarding her
character and fitness should be struck from the record. In
calling these witnesses Chalupowski appeared to be using the
board hearing as yet another opportunity to air her complaints
against them. As the board noted, Chalupowski's choice to call
these four attorneys as witnesses "underscore[s] a lack of
judgment on her part . . . and suggest[s] at best, a propensity
to misunderstand legal process, and at worst, to engage in its
misuse."

     2. Discussion. Although we give deference to the decision
of the board, "this court retains ultimate authority to decide a
person's fitness to practice law in the Commonwealth." Strigler
v. Board of Bar Examiners, 448 Mass. 1027, 1029 (2007), quoting
Matter of Prager, 442 Mass. 86, 91 (1996). "Any significant
doubts about an applicant's character should be resolved in
favor of protecting the public by denying admission to the
applicant." Matter of an Application for Admission to the Bar,
444 Mass. 393, 397 (2005), quoting Matter of Prager, supra at
100.

     Like the board, we have "significant doubts" about
Chalupowski's character and fitness to practice law. Among
other things, her lack of candor raises questions about her
character. "Candor with the board is essential." Strigler v.
Board of Bar Examiners, supra. As noted above, and considered
in extensive detail by the board, Chalupowski was not candid in
                                                                  4


her application for admission to the bar. Although she
disclosed some information regarding lawsuits and court
proceedings in which she was involved, the disclosure was far
from complete. Furthermore, in her brief to this court
Chalupowski has made no attempt to address or explain this
failure. Instead, she continues to focus on perceived
wrongdoings in the litigation involving her husband's family,
the substantive merits of which have no bearing on her
application or admission to the bar. Indeed, this very focus on
that litigation -- litigation that has led to sanctions against
her -- is, in turn, an example of Chalupowski's lack of respect
for the legal system, which is also of concern. Chalupowski
appears unable to exercise restraint and to accept certain
decisions as final, instead continuing to seek recourse by
raising frivolous claims against attorneys and court personnel
in response to adverse judgments. Engaging in this type of
litigation is not an indication of good judgment or
professionalism. See Matter of an Application for Admission to
the Bar, supra at 398 (counsel must "show restraint, self-
discipline, and a sense of reality" [citation omitted]).
"Attorneys must conduct themselves in such a way that they
dedicate themselves to the peaceful settlement of disputes and
respect the role of courts in the administration of justice."
Id. Chalupowski has not demonstrated an ability to conduct
herself so.1

     A judgment shall enter in the county court affirming the
determination of the board and denying Chalupowksi's application
for admission to the bar.

                                  So ordered.

    Malgorzata Chalupowski, pro se.
    Matthew C. Welnicki for Board of Bar Examiners.




    1
       On the eve of her oral argument before this court,
Chalupowski filed a "Motion to Strike the Board of Bar
Examiners' Opposition, Motion to Disqualify, and Motion for
Sanctions," claiming that counsel for the board has "repeatedly
provid[ed] false and misleading information to this Court." We
have carefully reviewed her claim and find it groundless. The
motion is denied.